Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 3: mentions of “the first wall”, “the second wall”, and “the first and second walls” should read “the first side wall”, “the second side wall”, and “the first and second side walls”, respectively.
Appropriate correction is required.

Claim Objections
Claims 36, 38, 46, 51 are objected to because of the following informalities:  
Claim 36: “the second wall” and “the first wall” should read “the second side wall” and “the first side wall”
Claim 38: “the first and second walls” should read “the first and second side walls”
Claim 46: “comprising one of more” should read “comprising one or more”
Claim 51: “the first and second walls” should read “the first and second side walls”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are:
Claims 32 and 51
Claims 33 – 50 depend on claim 32 and none besides claim 42 provide sufficient structure. They too invoke 112f claim interpretations.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32 – 35, 37, 39 – 42, 45, 46, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Horn et al. (U.S. Patent No. 5,228,775 hereinafter Horn).

Regarding Claim 32, Maxon teaches an inclinable mixer for mixing bulk material (figure 2: entire apparatus of figure 2 [for mixing bulk material is considered intended use]), the inclined mixer (figure 2: entire apparatus of figure 2) comprising: a mixing chamber (figure 2: body 5) comprising: a longitudinal trough (figures 2 & 5: show trough shape of bottom wall 15) defined by a first and second side wall oppositely opposed (figure 5: side walls 16), the trough having a front end opposite a back end (figure 2: front wall 11 and discharge gate 20 [acts as back wall when in closed position]), a discharge opening positional substantially toward the back end of the mixing chamber (figure 2: outlet 6), and a front wall spanning the front end of the trough (figure 2: front wall 11), and a driving device, 112f: gas, diesel, or electric motor, a hydraulic system, or equivalents thereof, for rotating the auger when a driving force is applied (figure 2: hydraulic motor 14), wherein the mixing chamber is inclined at least during mixing such that the back end is raised relative the front end (intended use: the preceding claim element is considered intended use, this apparatus is capable of raising the back end relative to the front end 
Maxon is silent on an auger situated longitudinally in the trough for mixing bulk material.
Horn teaches on an auger situated longitudinally in the trough for mixing bulk material (figures 6 & 7: auger with spiral ribbons 21a and 21b sits longitudinally in arcuate trough 23).
Maxon and Horn are analogous in the field of single shafted horizontal mixers sitting in troughs used for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the agitator of Maxon with the auger situated longitudinally in the trough for mixing bulk material of Horn in order to enhance mixing by having the two ribbons of the auger urging the product in contact to move in opposite directions (Horn C7 L40 – 45). 

Regarding Claim 33, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, further comprising: front legs for supporting the front end of the mixing chamber (figure 2: front lifting means 9), and back legs for supporting the back end of the mixing chamber (figure 2: rear lifting means 10); wherein the back legs are positioned inward from the back end such that the discharge opening is closer to the back end than the back legs allowing the discharge opening to output material mixed therein without interference from the back legs (figure 2: rear lifting means 10 are closer towards the front than outlet 6, which is capable of keeping the lifting means clear of the discharge operation).

Regarding Claim 34, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the front legs are adapted to raise and lower the front end of the mixer to move 

Regarding Claim 35, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the front legs are telescoping legs or are scissor legs (figure 2: front lifting means 9 are telescoping legs), optionally hydraulically operated (C6 L34 – 38: “The frame 8 also supports an engine driven hydraulic pump 12 which … provides pressure fluid for the lifting means 9 and 10.”).

Regarding Claim 37, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the trough is a V-shaped trough, a U-shaped trough or a tube (figure 5: bottom wall 15 is U shaped).  

Regarding Claim 39, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein the mixing chamber is operable for inclination to above 20 degrees during mixing, to above 40 degrees during mixing, or above 45 degrees during mixing. 
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing body’s operable inclination range to be above 20 degrees during mixing, to above 40 degrees during mixing, or above 45 degrees during mixing in order to use gravity to enhance the mixing by gravity feeding raw material to the lower end of the mixer as the auger of modified Maxon moves material in the opposite direction, since it has been held that where the general conditions of a claim 

Regarding Claim 40, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein the mixing chamber further comprises:-3- 4834-9914-7177.1Atty. Dkt. No. 097014-1501a second longitudinal trough defined by a third and fourth side wall oppositely opposed, the second trough having a front end opposite a back end, a discharge opening positioned substantially toward the back end of the second trough, and a front wall spanning the front end of the second trough, the mixer further comprising a second auger situated longitudinally in the second trough for mixing bulk material, and optionally the first and second augers are adapted to rotate in opposite directions during mixing.
Horn teaches the mixing chamber (figure 1: tub 11) further comprises:-3- 4834-9914-7177.1Atty. Dkt. No. 097014-1501a second longitudinal trough defined by a third and fourth side wall oppositely opposed (figure 2: side wall 13 and left arcuate trough 23’s left wall up to cusp 24 form the trough’s third and fourth side walls oppositely opposed), the second trough having a front end opposite a back end (figure 1: walls 16 and 14), a discharge opening positioned substantially toward the back end of the second trough (figure 1: discharge openings 27), and a front wall spanning the front end of the second trough (figure 1: wall 16), the mixer further comprising a second auger situated longitudinally in the second trough for mixing bulk material (figures 1 & 2: agitator 17), and optionally the first and second augers are adapted to rotate in opposite directions during mixing (abstract: “the agitators are rotated in opposite directions”).
It would have been obvious to one skilled in the art before the effective filing date to modify the single auger and trough of Maxon with the second longitudinal auger and trough with augers rotating in opposite directions of Horn in order to enhance mixing by folding product into the center of the mixing chamber (Horn abstract).

Regarding Claim 41, modified Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 40, wherein Horn further teaches the second and third walls are connected directly or indirectly at their top edges and are sufficiently short to allow for bulk material mixing in the chamber to pass over their top edges (figure 2: cusp 24 is the connection point between second and third walls and is sufficiently short).  

Regarding Claim 42, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the driving device is hydraulically powered and optionally wherein the front legs are hydraulically powered and the front legs and driving device are operated by the same hydraulic system and optionally by the same hydraulic drive source (C6 L34 – 39: “The frame 8 also supports an engine driven hydraulic pump 12 which … provides pressure fluid for the lifting means 9 and 10 and for driving a hydraulic motor 14 that rotates the agitator 7.”).  

Regarding Claim 45, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32, wherein the mixer further comprises a trough door situated over the discharge opening and movable between a closed position wherein the trough door covers the discharge opening and an opened positioned wherein the trough door uncovered the discharge opening and allows output of material from the chamber (figure 2: discharge gate 20 movably covers and uncovers outlet 6).
  
Regarding Claim 46, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on the mixer further comprising one of more additional augers, each associated with one more additional troughs.

It would have been obvious to one skilled in the art before the effective filing date to modify the single auger and trough of Maxon with the one of more additional augers, each associated with one more additional troughs of Horn in order to enhance mixing by folding product into the center of the mixing chamber (Horn abstract).

Regarding Claim 48, modified Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claims 32, wherein Horn further teaches the auger is a ribbon auger or a multiple ribbon auger (figure 6: auger with multiple ribbons 21a and 21b).  

Regarding Claim 50, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of 32, wherein the mixer is a batch mixer (abstract & C1 L20 – 25: portable concrete mixing is inherently a batch process, this surge mix tank isn’t portable but takes batches of wet concrete from portable trucks).  

Claims 38 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Horn et al. (U.S. Patent No. 5,228,775 hereinafter Horn) in further view of Sgariboldi (U.S. Patent No. 5,439,182 hereinafter Sgariboldi).

Regarding Claim 38, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32. 

Sgariboldi teaches the first and second walls of the trough (figure 3: hopper bottom’s cylindrical section 14) are substantially asymmetrical with one of the two walls situated at a steeper angle relative the other wall (figure 3: partially vertical wall 19 and opposite oblique wall 20).  
Maxon and Sgariboldi are analogous in the realm of agitators situated longitudinally in a trough used for industrial mixing. It would have been obvious to one skilled in the art before the effective filing date to modify the sidewalls of Maxon with the first and second walls of the trough are substantially asymmetrical with one of the two walls situated at a steeper angle relative the other wall in order to assure the continuous movement of mixing material toward the auger and use the opposite vertical wall to stop the stagnation of material, so that there is always contact with the auger (Sgariboldi C2 L58 – 63).

Regarding Claim 51, Maxon teaches an inclinable mixer (figure 2: entire apparatus of figure 2) for mixing bulk material, the inclined mixer (figure 2: entire apparatus of figure 2) comprising: a mixing chamber (figure 2: body 5) comprising: a longitudinal trough defined by a first and second side wall oppositely opposed (figures 2 & 5: bottom wall 15 and side walls 16), the trough having a front end opposite a back end (figure 2: front wall 11 and discharge gate 20 [acts as back wall when in closed position]), a discharge opening positional substantially toward the back end of the mixing chamber (figure 2: outlet 6), and a front wall spanning the front end of the trough (figure 2: front wall 11), and a driving device, 112f: gas, diesel, or electric motor, a hydraulic system, or equivalents thereof, for rotating the auger when a driving force is applied (figure 2: hydraulic motor 14), wherein the mixing chamber is inclined at least during mixing such that the back end is raised relative the front end (intended use: the preceding claim element is considered intended use, this apparatus is capable of 
Maxon is silent on an auger situated longitudinally in the trough for mixing bulk material, wherein the first and second walls of the trough are substantially asymmetrical with one of the two walls situated at a steeper angle relative the other wall.
Sgaribaldi teaches an auger situated longitudinally in the trough for mixing bulk material (figures 1 & 3: auger 15 sits longitudinally in the hopper bottom cylindrical section 14), wherein the first and second walls of the trough are substantially asymmetrical with one of the two walls situated at a steeper angle relative the other wall (figure 3: partially vertical wall 19 and opposite oblique wall 20).
It would have been obvious to one skilled in the art before the effective filing date to modify the agitator and trough shape of Maxon with the auger situated longitudinally in the trough for mixing bulk material, wherein the first and second walls of the trough are substantially asymmetrical with one of the two walls situated at a steeper angle relative the other wall of Sgaribaldi in order to assure the continuous movement of mixing material toward the auger and use the opposite vertical wall to stop the stagnation of material, so that there is always contact with the auger (Sgariboldi C2 L58 – 63).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Horn et al. (U.S. Patent No. 5,228,775 hereinafter Horn) in further view of Wosmek (U.S. Patent No. 2,894,733 hereinafter Wosmek).

Regarding Claim 36, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on a front baffle positioned at the front end of the mixing chamber and transverse and above the auger for guiding bulk material towards the auger, and optionally a front right 
Wosmek a front baffle positioned at the front end of the mixing chamber (figure 1: front baffle 34 is at the front of mixing bin 12) and transverse and above the auger for guiding bulk material towards the auger (figure 1: front baffle 34 is transverse and above conveyor 17 and is inclined to direct material to conveyor 17), and optionally a front right baffle positioned at the front end of the mixing chamber between the auger and the second wall for guiding bulk material towards the auger, and/or a front left baffle positioned at the front end of the mixer chamber between the auger and the first wall for guiding bulk material towards the auger.
Maxon and Wosmek are analogous in the field of portable mixing chambers with rotating shafted stirrers for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the front wall of Maxon with the front baffle positioned at the front end of the mixing chamber and transverse and above the auger of Wosmek in order to feed granular material to the horizontal auger as well as creating voids over the front of the horizontal auger, thereby materially reducing the power consumption of the horizontal auger (Wosmek C2 L39 – 48).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Horn et al. (U.S. Patent No. 5,228,775 hereinafter Horn) in further view of Sugino et al. (U.S. Patent Publication No. 2008/0078853 A1 hereinafter Sugino).

Regarding Claim 43, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.

Sugino teaches the discharge opening is positioned in substantially the bottom of the trough toward the back end of the mixing chamber (figure 1: material outlet 3b is on the bottom side and back end of casing 3).
Maxon and Sugino are analogous in the field of industrial mixing shafts with mixing arms, said shaft laid longitudinally in a trough. It would have been obvious to one skilled in the art before the effective filing date to modify the outlet location of Maxon with the discharge opening is positioned in substantially the bottom of the trough toward the back end of the mixing chamber of Sugino in order to more completely empty the mixing body upon batch completion (Sugino figure 1).
 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Horn et al. (U.S. Patent No. 5,228,775 hereinafter Horn) in further view of Goette (German Patent No. DE 3419997 A1 hereinafter Goette). A utilized machine translation of the description is attached.

Regarding Claim 44, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein the discharge opening is positioned in the side of the trough toward the back end of the mixing chamber.  
Goette teaches the discharge opening is positioned in the side of the trough toward the back end of the mixing chamber (figure 1: discharge openings 12c are on the side and in the back of mixing trough 1). 
.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Horn et al. (U.S. Patent No. 5,228,775 hereinafter Horn) in further view of Conard et al. (U.S. Patent Publication No. 2009/0238031 A1 hereinafter Conard).

Regarding Claim 47, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 32.
Maxon is silent on wherein a front section of the auger has a higher density of flights than a back section of the auger.  
Conard teaches wherein a front section of the auger has a higher density of flights than a back section of the auger (figure 2: direction arrow A shows the direction of material travel & figure 5: the auger flight density decreases from front to back of discharge conveyor 125).
Maxon and Conard are analogous in the field of industrial mixers arranged longitudinally in mixing troughs as rotary mixing shafts. It would have been obvious to one skilled in the art before the effective filing date to modify the flight density of the auger of modified Maxon with the front section of the auger has a higher density of flights than a back section of the auger of Conard in order to control flooding (i.e. fill capacity) between the flights to provide better mixing of high moisture raw material with microingredients (Conard [0044]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Maxon (U.S. Patent No. 4,441,820 hereinafter Maxon) in view of Horn et al. (U.S. Patent No. 5,228,775 hereinafter Horn) in further view of Weikert et al. (U.S. Patent No. 4,219,239 hereinafter Weikert).

Regarding Claim 49, Maxon teaches the inclinable mixer (figure 2: entire apparatus of figure 2) of claim 48.
Maxon is silent on wherein a front face of the ribbon auger is covered with a plastic/polymer moulding or stainless steel or wear surface.  
Weikert teaches a front face of the auger is covered with a plastic/polymer moulding or stainless steel or wear surface (C4 L48 – 53: “the entire auger is made of an appropriate stainless steel” [if the entire auger is made of stainless steel, then so is the front face]).
Maxon and Weikert are analogous in the field of single shafted rotary tools used for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the ribbon auger’s front face of modified Maxon with the front face of the auger is covered with a plastic/polymer moulding or stainless steel or wear surface in order to extend the service life of the auger itself (Weikert C4 L48 – 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774